DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-17, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Samson (US 11,324,643).
Re Claim 1, Samson discloses a reusable tampon applicator, comprising:
a hollow cylindrical body (barrel 20) including:
a first end (distal end 22) having an opening (base opening 28); 
a second end (proximal end 24) having a convex shape (seen in figures);
a gripping portion (grip portion 36) located on the first end;
a slit formed by a first slit section with a first end and a second end, and a second slit section (opening 27 has tapered sections that extend partway down either side of the barrel, see Col. 2 lines 55-56 and Figs. 1 & 3),
wherein the first slit section and the second slit section extend from the second end of the hollow cylindrical body along the surface of the hollow cylindrical body (shown in figures);
wherein the first end and the second end of the first slit section are separated from the gripping portion (see figures),
wherein the first slit section is diametrically opposite to the second slit section (Col. 2 lines 55-56), and
a plunger (40) configured to be inserted into the hollow cylindrical body through the opening on the first end.
Samson does not explicitly teach wherein the first slit section and the second slit section describe an oval in the second end of the hollow cylindrical body, but Fig. 3 clearly shows that an opening at the second end as well as disclosing that said end opening (27) tapers from the second end down opposite sides, which means that opening at the distal end is larger than the slits.  Merely having that opening be in an oval shape requires only routine skills in the art, and since no criticality of the opening shape is disclosed for the claimed invention, changes in the opening shape would not patentably distinguish the current invention from that of prior art (MPEP 2144.04 IV (B)). 
Samson also does not explicitly disclose that the first slit section has a length greater than a length of the second slit section.  However, adjustments to lengths of slit openings would require routine skills in the art and since no criticality of the relative lengths of the slits is disclosed for the claimed invention, changes in size/length of the slits would not patentably distinguish the current invention from that of prior art (MPEP 2144.94 IV (A)).
Re Claim 11, Samson discloses a reusable tampon applicator (10), comprising:
an elongate hollow cylindrical body (20) having a first end (22) including a plunger opening (28), and a convex second end (24) longitudinally opposite said first end, said convex second end having a tampon opening (27), said tampon opening including a pair of diametrically opposed slits extending from a central portion of said tampon opening at said convex second end (Col. 2 lines 55-56) and toward said plunger opening (see figures);
a plunger (40) coupled to said hollow cylindrical body through said plunger opening and slidably movable within an interior of said hollow cylindrical body; and
a plurality of interlocking elements (e.g., protrusions 37, inner ring 38, annular ridge 47, and top ring 50, Col. 3 lines 47-50 and Col. 4 lines 13-15), preventing separation of said plunger from said hollow cylindrical body.
Samson does not explicitly disclose that the tampon opening is configured to receive a tampon therethrough and into an interior thereof.  Samson instead discloses inserting a tampon through a window located between the two ends of the hollow cylindrical body.  However, Samson also discloses that the end opening (27) is made pliable and flexible such that a tampon can be expelled from the cylindrical body (Col. 2 lines 58-67), which would suggest it is also flexible enough to allow a tampon to be inserted into the cylindrical body.  As such, there is reason for one skilled in the art to use the end opening (27) for receiving the tampon into the cylindrical body as doing so would obviate the need for creating a separate window on the cylindrical body.
Re Claim 12, Samson also discloses that the plurality of interlocking elements includes one or more protrusions (top ring 50) on a surface of said plunger engageable with a cooperating one or more grooves (between inner ring 38 and protrusions 37) in said interior of said hollow cylindrical body. 
Re Claim 13, Samson does not explicitly disclose that the pair of slits comprises a first slit and a second slit shorter than the first slit.  However, adjustments to lengths of slit openings would require routine skills in the art and since no criticality of the relative lengths of the slits is disclosed for the claimed invention, changes in size/length of the slits would not patentably distinguish the current invention from that of prior art (MPEP 2144.94 IV (A)).
Re Claim 14, Samson also discloses that both first and second slits are spaced from the plunger opening (see e.g., Fig. 1).
Re Claim 15, Samson does not disclose that the central portion of the tampon opening is generally oval in shape.  However, Fig. 3 clearly shows that an opening at the second end as well as disclosing that said end opening (27) tapers from the second end down opposite sides, which means that opening at the distal end is larger than the slits.  Merely having that opening be in an oval shape requires only routine skills in the art, and since no criticality of the opening shape is disclosed for the claimed invention, changes in the opening shape would not patentably distinguish the current invention from that of prior art (MPEP 2144.04 IV (B)).
Re Claim 16, Samson appears to show in Figs. 1 & 3 that the opening may be free of sharp edges but does not explicitly disclose so.  However, since the tampon applicator is to be inserted into a body orifice lined by mucosal surfaces, one skilled in the art would naturally want to eliminate sharp corners or edges from all parts of the applicator, so as to minimize injury to the user.  Therefore it would be obvious to one skilled in the art to make the Samson tampon opening free of sharp edges to reduce likelihood of injury to a user’s body orifice.
Re Claim 17, Samson also discloses that the plunger is hollow (implied by the presence of a storage compartment 54 within the plunger, see Col. 3 lines 22-27).
Re Claim 21, Samson discloses a reusable tampon applicator, comprising:
an elongate hollow cylindrical body (20) having a first end (22) including a plunger opening (28), and a convex second end (24) longitudinally opposite said first end, said convex second end having a tampon opening (27), said tampon opening including a pair of diametrically opposed first and second slits (Col. 2 lines 55-56) extending from a central portion of said tampon opening at said convex second end and toward said plunger opening (Fig. 1), said first and second slits both being spaced from said plunger opening;
a plunger (40) coupled to said hollow cylindrical body through said plunger opening and slidably movable within said interior of said hollow cylindrical body; and
a plurality of interlocking elements (37, 38, 47, 50) preventing separation of said plunger from said hollow cylindrical body.
Samson does not explicitly disclose that the tampon opening is configured to receive a tampon therethrough and into an interior thereof.  Samson instead discloses inserting a tampon through a window located between the two ends of the hollow cylindrical body.  However, Samson also discloses that the end opening (27) is made pliable and flexible such that a tampon can be expelled from the cylindrical body (Col. 2 lines 58-67), which would suggest it is also flexible enough to allow a tampon to be inserted into the cylindrical body.  As such, there is reason for one skilled in the art to use the end opening (27) for receiving the tampon into the cylindrical body as doing so would obviate the need for creating a separate window on the cylindrical body.
Samson also does not explicitly disclose that the first slit and the second slit are of different lengths.  However, adjustments to lengths of slits would require routine skills in the art and since no criticality of the relative lengths of the slits is disclosed for the claimed invention, changes in size/length of the slits would not patentably distinguish the current invention from that of prior art (MPEP 2144.94 IV (A)).
Claims 18-20 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Samson in view of Buzot (US 2002/0143287).
Re Claims 18-19, Samson does not disclose a material for the hollow cylindrical body and also does not disclose that the material is a medical grade low-density polyethylene.  Buzot discloses a tampon applicator with a hollow cylindrical body (insertion member 12) that is made of polyethylene.  While Buzot does not explicitly disclose that the polyethylene is low-density polyethylene, but there are only four main types of polyethylene, high-density, ultrahigh-molecular-weight, low-density, and linear low-density (as evidenced by britannica.com/science/polyethylene). Given there are so few major types of polyethylene and that the material is used for a tampon applicator that is meant to be inserted into human body, Buzot’s disclosure of polyethylene provides sufficient guidance to lead one skilled in the art to choose a medical grade low-density polyethylene.  The selection of a known material suitable for its intended use establishes a prima facie case of obviousness (MPEP 2144.07).
It would have been obvious to one skilled in the art at the time of filing to modify Samson with Samson’s prior knowledge in using a medical grade material for making a barrel of a tampon applicator since the selection of a known material suitable for its intended use establishes a prima facie case of obviousness (MPEP 2144.07).
Re Claims 20 & 23, Samson discloses the applicator of claim 11 or claim 21, but does not disclose a gripping portion having a greater diameter than a remainder of the cylindrical body, the gripping portion is integrally formed with the cylindrical body, and that the gripping portion has a concave/hyperboloid shaped outer surface.  Buzot discloses a tampon applicator having a cylindrical body (insertion member 12) with a gripping portion (gripping member 30), wherein the gripping portion has a concave/hyperboloid outer surface (Figs. 1-3).  While Buzot discloses that the gripping portion is separately formed from the cylindrical body ([0040]), it is also disclosed that the gripping portion is affixed immovably to the cylindrical body, thus giving one skilled in the art motivation to simply make the gripping portion integral with the cylindrical body, obviating additional steps in the manufacturing process (MPEP 2144.04).  It would have been obvious to one skilled in the art at the time of filing to modify Samson with Buzot for the benefit of have a comfortable gripping portion that would be better fitted to the shape of the fingers.
Re Claim 22, Samson discloses the invention of claim 21 but does not disclose that the gripping portion has a greater diameter than a rest of the cylindrical body or that the cylindrical body is made of medical grade low-density polyethylene.  However, the deficiencies of Samson are ameliorated by Buzot as explained in claims 19 and 20 above.
Allowable Subject Matter
Claims 24-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 24, while Samson discloses a tampon opening (27), Samson also explicitly discloses a separate window (34) through which a tampon is inserted into an interior of the hollow cylindrical body (barrel 20).  Therefore while tampon opening may be capable of letting a tampon be inserted (since it is designed to let a tampon out), there is no teaching and no motivation to abandon the already existing window (34) and to use the tampon opening for inserting a tampon into the hollow cylindrical body; doing so would clearly goes against the intended function of the entire device.
Another relevant reference Conroy (US 2012/0226216) discloses a tampon applicator comprising of a one-piece applicator body, devoid of a plunger.  A tampon can be inserted through an opening into the hollow interior of the applicator, and the exact same opening is where the tampon would exit the applicator to be then retained within a body orifice ([0043] explains how the applicator works without a plunger to push the tampon into the body orifice).  There is no guidance to change the applicator into one that has a plunger because that goes against the mode of operation of the applicator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/            Primary Examiner, Art Unit 3781
26 August 2022